                    UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF LOUISIANA
                         LAFAYETTE DIVISION


TERRENCE MOUTON #503662                  CASE NO. 6:19-CV-00631 SEC P

VERSUS                                   JUDGE SUMMERHAYS

ROBERT TANNER                            MAGISTRATE JUDGE HANNA

                                  JUDGMENT
        For the reasons stated in the Report and Recommendation of the Magistrate

Judge previously filed herein, determining that the findings are correct under the

applicable law, and noting the absence of objections to the Report and

Recommendation in the record;

        IT IS ORDERED, ADJUDGED AND DECREED that the petition for

habeas corpus be DISMISSED WITH PREJUDICE because petitioner's claims

remain unexhausted and are procedurally barred.

                                            ?7�
        THUS DONE in Chambers on this __,,�.______ day of
                                                              c,
                                                              te,\OH/�
2020.




                                                  obert R. Summerhays
                                               United States District Judge
